Citation Nr: 0947754	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-01 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran had verified active duty from February 1945 to 
June 1946.  He died in August 1980.  The appellant claims as 
the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's application to reopen her 
service connection claim for the cause of the Veteran's 
death.  The appellant subsequently initiated and perfected an 
appeal of this rating determination.  


FINDINGS OF FACT

1.  In an unappealed rating decision issued in March 1991, 
the RO found the appellant was not eligible for service-
connected death benefits.  

2.  Evidence submitted since the last final rating decision 
of March 1991 is cumulative or not material.  



CONCLUSIONS OF LAW

1.  The March 1991 rating decision denying service connection 
for the cause of the Veteran's death is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  Evidence received since the March 1991 rating decision is 
not new and material, and the appellant's service connection 
claim for the cause of the Veteran's death is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist her.  
In August 2004, September 2004, September 2005, December 
2006, and August 2007 letters, the appellant was notified of 
the information and evidence needed to substantiate and 
complete the claims on appeal.  While none of these letters 
provided her with the general criteria for the assignment of 
an effective date and initial rating, any such lapse is no 
more than harmless error where, as here, the claim is denied, 
and an effective date and initial rating will not be 
assigned.  Id.  

The Board notes that, in the present case, complete initial 
notice was issued prior to the April 2005 adverse 
determination on appeal; thus, no timing issue exists with 
regard to the notice provided the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes also that in the present case, the appellant 
seeks to reopen a service connection claim previously denied 
by VA.  In the context of such claims, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claims and the evidence and information that is 
necessary to establish the underlying claims for the benefit 
sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
the present case, the Board concedes the appellant was not 
initially afforded appropriate Kent notice prior to the 
initial determination of this claim, but such a notice 
deficiency was corrected within a December 2006 letter, and 
she was afforded readjudication of this issue in February 
2007.  Thus, any timing deficiency was properly cured.  Id.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  
The Board is not aware, and the Veteran has not suggested the 
existence of, any additional pertinent evidence not yet 
received.  

The Board notes that no medical examination has been 
conducted and/or medical opinion obtained with respect to the 
appellant's service connection claim.  However, the Board 
finds that the record, which does not contain new and 
material evidence, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4) (2009).  As outlined in 
McLendon v. Nicholson [20 Vet. App. 79 (2006)], in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as the Board concludes 
new and material evidence has not be submitted sufficient to 
reopen the appellant's service connection claim, nor to 
warrant submission for a VA medical opinion.  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The appellant's 
claim has been fully developed, and she has been afforded all 
due notice; thus, adjudication of her claim at this time is 
warranted.  

The appellant seeks to reopen her service connection claim 
for cause of the Veteran's death.  In a March 1991 rating 
decision, the RO denied a prior application received from the 
appellant to reopen a claim for dependency and indemnity 
compensation (DIC) benefits, to include cause of the 
Veteran's death.  Because she did not file a timely notice of 
disagreement regarding this determination, the March 1991 
denial became final.  38 U.S.C.A. § 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is reopened, it will be reviewed on a de novo basis, 
with consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. 
App. 273 (1996).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  

In September 1990 service connection for the cause of death 
was denied.  In February 1991, the Board denied service 
connection for the cause of death.  At the time, the record 
included the Veteran's claims, the service records, 
verification of service, evidence of treatment for cancer in 
1980, and the death certificate.  The record included an 
assertion of POW status.  In essence, there was evidence of 
the fatal disease process, but an absence of the process 
during service or within one year of separation and an 
absence of a nexus to service.   There was no proof of POW 
status as the claimed dates pre-dated recognized service.

In support of her claim, the appellant has submitted 
additional evidence which suggests a urinary disorder was 
manifest in 1948.  Specifically, the appellant has submitted 
numerous medical statements from A.B.M., M.D., and E.H.T., 
M.D.  Dr. M. wrote in a statement received in May 2005 that 
he treated the Veteran during and following his military 
service in World War II.  The Veteran developed terminal 
hematuria and dysuria, and underwent surgery for removal of a 
bladder stone in 1948, shortly after service separation.  
Despite this surgery, according to Dr. M., the Veteran's 
disorder worsened, eventually developing into his fatal 
cancer.  Likewise, in multiple statements received from Dr. 
T., she stated that the Veteran's fatal bladder cancer was 
related to a kidney disorder incurred or aggravated during 
military service.  Dr. T. did not state that she treated the 
Veteran during or immediately following his military service, 
but did indicate she discussed with the appellant the 
Veteran's medical history.  For the purposes of determining 
if reopening is warranted, this evidence is presumed 
credible.  See Duran, supra.  

This evidence is not new and material.  At the time of the 
prior determination, there was an absence of evidence of the 
fatal disease process during service or within one year of 
separation and an absence of competent evidence of a nexus to 
service.  Reading the medical statement in the most liberal 
manner, there remains an absence of evidence of the disease 
process during service or within one year of separation.  At 
best, the evidence places the onset of some urinary tract 
disorder in 1948.  This date is more than one year after 
separation from service.  In sum, there remains an absence of 
the fatal process during service or within one year of 
separation.  In regard to the possible nexus to service, Dr. 
T. attempts to link a urinary tract disorder to claimed POW 
service.  However, the AOJ had previously considered the 
assertion of POW service and implicitly rejected such 
assertion.  In fact, the dates of asserted POW status pre-
date his recognized service.  Thereafter, the AOJ confirmed 
that the deceased did not have POW service.  Evidence that 
confirms a previously established fact is cumulative.  
Similarly, a medical opinion based upon a previously rejected 
factual predicate is of no probative value and cannot serve 
as a basis to reopen.  See Turner v. Brown, 6 Vet. App. 256, 
258 (1994).  The statement from Dr. M reflecting a long 
history of treatment does not place the onset of the fatal 
process during service.

The evidence submitted in support of the application includes 
copies of the service treatment records.  However, such 
evidence was previously on file and is cumulative.  
Similarly, the appellant's assertions are cumulative of her 
prior claim.  The record also includes hospitalization 
records dated in June, July and August 1980 establishing that 
he had hematuria and symptoms for seven months prior to 
admission and that there was a diagnosis of carcinoma of the 
urinary bladder.  However, the evidence at the time of the 
prior decision had already established that the Veteran had 
had urinary cancer; this evidence is cumulative.  To the 
extent that this evidence establishes a seven month history 
prior to 1980, the record previously included an absence of 
evidence of the process during service or within one year of 
separation.  Additional evidence placing the onset decades 
after service is cumulative.

In sum, the evidence added to the record since the last 
determination is not new and material and the claim is not 
reopened.


ORDER

The application to reopen a claim for service connection for 
the cause of death is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


